— In an action inter alia to recover damages for trespass, defendants Bergstol and North Rockland Associates, Inc., appeal (1) from so much of an order of the Supreme Court, Rockland County, entered May 12, 1975, as granted in part plaintiffs’ motion for discovery and inspection, i.e., as to two reports, and (2) as limited by their *879brief, from so much of a further order of the same court, entered July 30, 1975, as, upon reargument, (a) adhered to the original determination and (b) further granted plaintiffs discovery and inspection as to three additional reports. Appeal from order entered May 12, 1975 dismissed as academic. That order was superseded by the order entered July 30, 1975. Order entered July 30, 1975 affirmed insofar as appealed from. Respondents are awarded one bill of $50 costs and disbursements to cover both appeals. Under the circumstances cf this case, Special Term properly exercised its discretion in granting disclosure of the reports in question. Rabin, Acting P. J., Hopkins, Martuscello, Brennan and Munder, JJ., concur.